STATEMENT OF ADDITIONAL INFORMATIONMay 1, 2013, as revised or amended August 1, 2013This Statement of Additional Information (SAI), which is not a prospectus, supplements and should be read in conjunction with the current prospectus of each fund listed below, as such prospectuses may be revised from time to time. To obtain a copy of a fund's prospectus, please call your financial adviser, or write to the fund at 144 Glenn Curtiss Boulevard, Uniondale, New York 11556-0144, visit www.dreyfus.com, or call 1-800-DREYFUS (inside the U.S. only).Fund shares are offered only to variable annuity and variable life insurance separate accounts established by Participating Insurance Companies to fund the Policies. Individuals may not purchase shares of any fund directly from the fund. The Policies are described in the separate prospectuses issued by the Participating Insurance Companies.The most recent annual report and semi-annual report to shareholders for each fund are separate documents supplied with this SAI, and the financial statements, accompanying notes and report of the independent registered public accounting firm appearing in the annual report are incorporated by reference into this SAI. All classes of a fund have the same fiscal year end and prospectus date. Capitalized but undefined terms used in this SAI are defined in the Glossary at the end of this SAI. Fund Abbreviation Share Classes Fiscal Year End Prospectus Date Dreyfus Investment Portfolios DIP Core Value Portfolio CVP Initial Shares December 31st May 1st Service Shares MidCap Stock Portfolio MSP Initial Shares December 31st May 1st Service Shares Small Cap Stock Index Portfolio SCSIP Initial Shares December 31st May 1st Technology Growth Portfolio TGP Initial Shares December 31st May 1st Service Shares The Dreyfus Socially Responsible Growth Fund, Inc. DSRGF Initial Shares December 31st May 1st Service Shares IPSRG-SAI-0813 TABLE OF CONTENTSPART I BOARD INFORMATION I-1 Information About Each Board Member's Experience, Qualifications, Attributes or Skills I-1 Committee Meetings I-4 Board Members' and Officers' Fund Share Ownership I-4 Board Members' Compensation I-4 OFFICERS I-5 CERTAIN PORTFOLIO MANAGER INFORMATION I-7 MANAGER'S COMPENSATION I-8 DISTRIBUTOR'S COMPENSATION I-9 SECURITIES OF REGULAR BROKERS OR DEALERS I-9 COMMISSIONS I-10 PORTFOLIO TURNOVER VARIATION I-10 SHARE OWNERSHIP I-11 PART II INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS II-1 Small Cap Stock Index Portfolio II-4 The Dreyfus Socially Responsible Growth Fund II-4 INVESTMENT RESTRICTIONS II-5 Fundamental Policies II-5 Nonfundamental Policies II-8 Policies Related to Fund Names II-9 SHAREHOLDER SERVICES PLAN II-9 INFORMATION ABOUT THE FUNDS' ORGANIZATION AND STRUCTURE II-9 CERTAIN EXPENSE ARRANGEMENTS AND OTHER DISCLOSURES II-10 Expense Arrangements II-10 Small Cap Stock Index Portfolio II-10 The Dreyfus Socially Responsible Growth Fund II-10 Index Licensing Disclosures (Small Cap Stock Index Portfolio only) II-10 COUNSEL AND INDEPENDENT REGISTERED PUBLIC ACCOUNTING FIRM II-10 PART III HOW TO BUY SHARES III-1 Converting Shares III-1 Information Pertaining to Purchase Orders III-1 HOW TO REDEEM SHARES III-1 Redemption Commitment III-2 Suspension of Redemptions III-2 Information Pertaining to Redemptions III-2 EXCHANGE PRIVILEGE III-2 DISTRIBUTION PLANS III-2 ADDITIONAL INFORMATION ABOUT INVESTMENTS, INVESTMENT TECHNIQUES AND RISKS III-3 All Funds other than the Money Market Portfolio III-3 Equity Securities III-3 Common Stock III-4 Preferred Stock III-4 Convertible Securities III-4 Warrants III-5 IPOs III-5 Fixed-Income Securities III-5 U.S. Government Securities III-6 Corporate Debt Securities III-7 Ratings of Securities; Unrated Securities III-7 High Yield and Lower-Rated Securities III-7 Zero Coupon, Pay-In-Kind and Step-Up Securities III-9 Inflation-Indexed Securities III-9 Variable and Floating Rate Securities III-10 Participation Interests and Assignments III-10 Mortgage-Related Securities III-11 Asset-Backed Securities III-15 Municipal Securities III-16 Real Estate Investment Trusts (REITs) III-18 Money Market Instruments III-19 Bank Obligations III-19 Repurchase Agreements III-19 Commercial Paper III-19 Foreign Securities III-19 Emerging Markets III-20 Certain Asian Emerging Market Countries III-20 Depositary Receipts and New York Shares III-21 Investment Companies III-21 Private Investment Funds III-22 Exchange-Traded Funds (ETFs) III-22 Derivatives III-22 Futures Transactions III-25 Options III-26 Swap Transactions III-27 Credit Linked Securities III-29 Credit Derivatives III-29 Combined Transactions III-29 Future Developments III-29 Foreign Currency Transactions III-30 Short-Selling III-31 Lending Portfolio Securities III-31 Borrowing Money III-31 Borrowing Money for Leverage III-32 Reverse Repurchase Agreements III-32 Forward Commitments III-32 Illiquid Securities III-32 Illiquid Securities Generally III-32 Section 4(2) Paper and Rule 144A Securities III-33 Non-Diversified Status III-33 Investments in the Technology Sector III-33 Money Market Portfolio III-33 Ratings of Securities III-34 Treasury Securities III-34 U.S. Government Securities III-34 Repurchase Agreements III-34 Bank Obligations III-35 Bank Securities III-36 Floating and Variable Rate Obligations III-36 Participation Interests III-36 Asset-Backed Securities III-36 Commercial Paper III-37 Investment Companies III-37 Foreign Securities III-37 Illiquid Securities III-37 Borrowing Money III-37 Reverse Repurchase Agreements III-37 Forward Commitments III-37 Interfund Borrowing and Lending Program III-38 Lending Portfolio Securities III-38 RATING CATEGORIES III-38 S&P III-38 Moody's III-40 Short-Term Ratings III-41 Fitch III-42 Corporate Finance Obligations  Long-Term Rating Scales III-42 DBRS III-44 Long Term Obligations III-44 Commercial Paper and Short Term Debt III-45 ADDITIONAL INFORMATION ABOUT THE BOARD III-46 Boards' Oversight Role in Management III-46 Board Composition and Leadership Structure III-46 Additional Information About the Boards and Their Committees III-46 MANAGEMENT ARRANGEMENTS III-47 The Manager III-47 Sub-Advisers III-47 Newton III-47 Sarofim & Co. III-47 TS&W III-47 Index Manager III-48 Portfolio Managers and Portfolio Manager Compensation III-48 Mellon Capital III-48 Newton III-49 Sarofim & Co. III-49 Standish III-49 TBCAM III-49 Certain Conflicts of Interest with Other Accounts III-50 Code of Ethics III-51 Distributor III-51 Transfer and Dividend Disbursing Agent and Custodian III-52 DETERMINATION OF NAV III-52 Valuation of Portfolio Securities (funds other than the Money Market Portfolio) III-52 Valuation of Portfolio Securities (Money Market Portfolio only) III-53 Calculation of NAV III-53 Expense Allocations III-54 NYSE Closings III-54 DIVIDENDS AND DISTRIBUTIONS III-54 Money Market Portfolio III-54 TAXATION III-54 Taxation of the Funds III-54 Diversification Requirements of Section 817(h) III-56 Passive Foreign Investment Companies III-57 Taxes on Non-U.S. Income and Investments III-57 Foreign Currency Transactions III-57 Financial Products III-57 Securities Issued or Purchased at a Discount and Payment-in-Kind Securities III-58 Inflation-Indexed Treasury Securities III-58 Certain Higher-Risk and High Yield Securities III-58 Investing in Mortgage Entities III-58 Investor Tax Matters III-59 PORTFOLIO TRANSACTIONS III-59 Trading the Funds' Portfolio Securities III-59 Soft Dollars III-61 IPO Allocations III-62 Disclosure of Portfolio Holdings III-62 SUMMARY OF THE PROXY VOTING POLICY, PROCEDURES AND GUIDELINES OF THE DREYFUS FAMILY OF FUNDS III-63 ADDITIONAL INFORMATION ABOUT THE FUNDS' STRUCTURE; FUND SHARES AND VOTING RIGHTS III-64 Massachusetts Business Trusts III-64 Fund Shares and Voting Rights III-64 GLOSSARY III-65 PART IBOARD INFORMATIONInformation About Each Board Member's Experience, Qualifications, Attributes or SkillsBoard members for the funds, together with information as to their positions with the funds, principal occupations and other board memberships during the past five years, are shown below. The address of each board member is 200 Park Avenue, New York, New York 10166.Independent Board Members NameYear of BirthPosition1 Principal Occupation During Past 5 Years Other Public Company Board Memberships During Past 5 Years Joseph S. DiMartino1943Chairman of the Board Corporate Director and Trustee CBIZ (formerly, Century Business Services, Inc.), a provider of outsourcing functions for small and medium size companies, Director(1997 - present)The Newark Group, a provider of a national market of paper recovery facilities, paperboard mills and paperboard converting plants, Director (2000 - 2010)Sunair Services Corporation, a provider of certain outdoor-related services to homes and businesses, Director (2005 - 2009) Clifford L. Alexander, Jr. 1933Board Member President of Alexander & Associates, Inc., a management consulting firm (1981 - present) N/A Whitney I. Gerard 1934Board Member Partner in the law firm of Chadbourne & Parke LLP N/A Nathan Leventhal 1943Board Member Chairman of the Avery Fisher Artist Program (1997 - present) Commissioner, NYC Planning Commission (2007 - 2011) Movado
